Title: From Thomas Jefferson to Wilson Cary Nicholas, 12 December 1794
From: Jefferson, Thomas
To: Nicholas, Wilson Cary



Dear Sir
Monticello Dec. 12. 1794

I trouble you with another letter from Mr. D’Ivernois, containing a further development of his plan.
Since you were here, I have found the inclosed rough draught of a subscription paper for clearing our river, which may explain to you the views and wishes of the subscribers.
Nicholas and Jacob Van Staphorsts, wealthy bankers of Amsterdam, have for some time apprehended a storm in their country which might force them to seek a new habitation. Indeed Jacob Van Staphorst was long since driven from thence, having been at the head of the revolution attempted there about 1787. and 1788. I knew him in Paris as an exiled republican, and was acquainted with his brother in Amsterdam, both very worthy men. I then pressed on Jacob to come over and settle in Norfolk, pointing out to him the advantages of that position for a great capital in commerce. He was divided between that and New York, but prevented from coming at all by some circumstances. They now turn their eyes to the U.S. and particularly to this state, and wish to be made capable of holding lands here, that they may prepare for an event which  the public papers seem to announce as close at hand. I wish a special act of assembly could be obtained enabling them to acquire a settlement here. They would be a most valuable acquisition, because they would determine the course of a considerable mass of capitalists in their own situation. I am with sincere esteem Dear Sir Your friend & servt.

Th: Jefferson

